UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue, 35 th Floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue, 35 th Floor, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Statement of Investments Value Shares COMMON STOCKS (note 1a) AEROSPACE/DEFENSE (2.9%) 325,000 United Technologies Corporation (Cost $22,957,205) $22,867,000 COMMUNICATIONS AND INFORMATION SERVICES (7.1%) 960,000 Cisco Systems, Inc. 14,880,000 255,000 MSCI Inc. Class A (a) 7,734,150 700,000 QUALCOMM Incorporated 34,041,000 (Cost $46,083,491) 56,655,150 COMPUTER SOFTWARE AND SYSTEMS (9.5%) 60,000 Apple Inc. (a) 22,879,200 1,015,000 Dell Inc. (a) 14,352,100 770,000 Microsoft Corporation 19,165,300 360,000 Teradata Corporation 19,270,800 (Cost $65,058,433) 75,667,400 CONSUMER PRODUCTS AND SERVICES (13.4%) 350,000 Diageo plc ADR* 26,575,500 450,000 Nestle S.A. 24,673,325 325,000 PepsiCo, Inc. 20,117,500 206,000 Towers Watson & Co. Class A 12,314,680 712,288 Unilever N.V. 22,467,957 (Cost $81,355,585) 106,148,962 ENVIRONMENTAL CONTROL (INCLUDING SERVICES) (6.0%) 957,100 Republic Services, Inc. 26,856,226 630,000 Waste Management, Inc. 20,512,800 (Cost $39,190,474) 47,369,026 FINANCE AND INSURANCE (26.6%) BANKING (4.2%) 500,000 Bond Street Holdings LLC (a) (b) 10,250,000 520,000 JPMorgan Chase & Co. 15,662,400 110,000 M&T Bank Corporation 7,689,000 (Cost $31,140,007) 33,601,400 INSURANCE (13.0%) 875,000 Arch Capital Group Ltd. (a) 28,590,625 245,000 Everest Re Group, Ltd. 19,448,100 53,500 Forethought Financial Group, Inc. Class A (a) (c) 10,860,500 325,000 MetLife, Inc. 9,103,250 275,000 PartnerRe Ltd. 14,374,250 400,000 Platinum Underwriters Holdings, Ltd. 12,300,000 180,000 The Travelers Companies, Inc. 8,771,400 (Cost $65,172,570) 103,448,125 OTHER (9.4%) 315,000 American Express Company 14,143,500 330,492 Aon Corporation 13,874,054 110 Berkshire Hathaway Inc. Class A (a) 11,748,000 1,666,667 Epoch Holding Corporation 22,616,671 645,000 Nelnet, Inc. 12,113,100 (Cost $37,619,544) 74,495,325 (Cost $133,932,121) 211,544,850 Value Shares COMMON STOCKS (continued) (note 1a) HEALTH CARE / PHARMACEUTICALS (6.1%) 40,000 Amgen Inc. $2,198,400 170,000 Celgene Corporation (a) 10,524,700 529,900 Cytokinetics, Incorporated (a) 619,983 564,500 Gilead Sciences, Inc. (a) 21,902,600 755,808 P fi zer Inc. 13,362,685 195,344 Poniard Pharmaceuticals, Inc. (a) 24,418 (Cost $50,609,652) 48,632,786 MACHINERY AND EQUIPMENT (3.3%) 1,200,000 ABB Ltd. ADR* 20,496,000 900,000 The Manitowoc Company, Inc. 6,039,000 (Cost $23,703,922) 26,535,000 METALS AND MINING (1.6%) 467,700 Alpha Natural Resources, Inc. (a) 8,273,613 150,000 Nucor Corporation 4,746,000 (Cost $25,756,342) 13,019,613 MISCELLANEOUS (5.5%) Other (d) (Cost $67,119,289) 43,487,727 OIL AND NATURAL GAS (INCLUDING SERVICES) (11.0%) 296,478 Apache Corporation 23,789,395 300,000 Canadian Natural Resources Limited 8,781,000 130,062 Devon Energy Corporation 7,210,637 750,000 Halliburton Company 22,890,000 2,050,000 Weatherford International Ltd. (a) 25,030,500 (Cost $74,984,196) 87,701,532 RETAIL TRADE (19.6%) 394,500 Costco Wholesale Corporation 32,400,285 460,000 Target Corporation 22,558,400 1,512,400 The TJX Companies, Inc. 83,892,828 333,000 Wal-Mart Stores, Inc. 17,282,700 (Cost $60,947,765) 156,134,213 SEMICONDUCTORS (2.5%) 575,000 ASML Holding N.V. (Cost $13,463,950) 19,860,500 TECHNOLOGY (3.0%) 750,000 International Game Technology 10,897,500 1,900,000 Xerox Corporation 13,243,000 (Cost $34,368,474) 24,140,500 TOTAL COMMON STOCKS (118.1%) (Cost $739,530,899) 939,764,259 Warrants WARRANT BANKING (0.3%) 225,000 JPMorgan Chase & Co., expires 10/28/2018 (a) (Cost $2,865,853) 2,094,750 Value Shares SHORT-TERM SECURITY AND OTHER ASSETS (note 1a) 49,153,165 SSgA U.S. Treasury Money Market Fund (6.2%) (Cost $49,153,165) $49,153,165 TOTAL INVESTMENTS (e) (124.6%) (Cost $791,549,917) 991,012,174 Liabilities in excess of cash, receivables and other assets (-0.7%) (5,212,306) PREFERRED STOCK (-23.9%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $795,682,693 * ADR - American Depository Receipt (a) Non-income producing security. (b) Level 3 fair value measurement, restricted security acquired 11/4/09, aggregate cost $10,000,000, unit cost is $20 per share and fair value is $20.50 per share, note 2. Fair value is based upon bid and/or transaction prices provided via the NASDAQ OMX Group, Inc. PORTAL Alliance trading and trans- fer system for privately placed equity securities traded in the over-the-counter market among quali fi ed investors. (c) Level 3 fair value measurement, restricted security acquired 11/3/09, aggregate cost $10,748,000, unit cost is $200.90 per share and fair value is $203 per share, note 2. Fair valuation is based upon recent transactions and, secondarily, a market approach using valuation metrics (market price-earnings and market price-book value multiples), and changes therein, relative to a peer group of companies established by the underwriters. (d) Securities which have been held for less than one year, not previously disclosed, and not restricted. (e) At September 30, 2011: the cost of investments for Federal income tax purposes was the same as the cost for fi nancial reporting purposes, aggre- gate gross unrealized appreciation was $289,908,884, aggregate gross unrealized depreciation was $90,446,627, and net unrealized appreciation was $199,462,257. (see notes to fi nancial statements) NOTES TO FINANCIAL STATEMENTS (Unaudited) General American Investors General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Equity securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Equity securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ equity securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Equity securities traded primarily in foreign markets are valued at the closing price of such securities on their respective exchanges or markets. Corporate debt securities, domestic and foreign, are generally traded in the over-the-counter market rather than on a securities exchange. The Company utilizes the latest bid prices provided by independent dealers and information with respect to transactions in such securities to assist in determining current market value. If, after the close of foreign markets, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. Special holdings (restricted securities) and other securities for which quotations are not readily available are valued at fair value determined in good faith pursuant to procedures established by and under the general supervision of the Board of Directors. 2. OPTIONS The Company may purchase and write (sell) put and call options. The Company typically purchases put options or writes call options to hedge the value of portfolio investments while it typically purchases call options and writes put options to obtain equity market exposure under specified circumstances. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options are reported as a liability on the Statement of Assets and Liabilities. Those that expire unexercised are treated by the Company on the expiration date as realized gains on written option transactions in the Statement of Operations. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss on written option transactions in the Statement of Operations. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss on investments in the Statement of Operations. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company and is parenthetically disclosed under cost of investments on the Statement of Assets and Liabilities. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Various data inputs are used in determining the value of the Company’s investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and Level 3 - significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Company’s net assets as of September 30, 2011: Assets Level 1 Level 2 Level 3 Total Common Stocks $918,653,759 - $21,110,500 $939,764,259 Warrant 2,094,750 - - 2,094,750 Money Market 49,153,165 - - 49,153,165 Total $969,901,674 - $21,110,500 $991,012,174 The aggregate value of Level 3 portfolio investments changed during the three months ended September 30, 2011 as follows: Change in portfolio valuations using significant unobservable inputs Level 3 Fair value at December 31, 2010 $17,550,000 Purchases 3,248,000 Net change in unrealized appreciation on investments 312,500 Fair value at September 30, 2011 $21,110,500 The increase in net unrealized appreciation included in the results of operations attributable to Level 3 assets held at September 30, 2011 and reported within the caption Net change in unrealized appreciation/depreciation in the Statement of Operations: $312,500 ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As of September 30, 2011, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as of September 30, 2011, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a- 2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: October 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Spencer Davidson Spencer Davidson President and Chief Executive Officer (Principal Executive Officer) Date: October 20, 2011 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: October 20, 2011
